Citation Nr: 0307797	
Decision Date: 04/23/03    Archive Date: 04/30/03	

DOCKET NO.  01-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
bilateral mandibular osteotomy. 

(As discussed hereinbelow, the reopened claim of service 
connection for residuals of a bilateral mandibular osteotomy, 
to include the claimed loss of all teeth will be the subject 
of a later Board decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim of service connection for residuals of a bilateral 
mandibular osteotomy, and denied service connection for loss 
of all teeth.  

For the reasons provided below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for residuals of a bilateral 
mandibular osteotomy.  Reopening this claim triggers VA's 
duty to assist and additional development of this claim will 
be undertaken in accordance with the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  After giving notice and reviewing the response 
thereto, the Board will prepare a separate decision 
addressing the issues on appeal.  

Although the RO has certified the two issues identified above 
to the Board for review, it is clear that the separately 
listed claim for service connection for loss of all teeth is 
simply another residual claimed by the veteran as 
attributable to the osteotomy performed during service.  The 
question of all residuals causally attributable to the 
osteotomy will be the subject of further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the pending appeal has been requested or 
obtained.

2.  The veteran's initial claim of service connection for the 
residuals of a bilateral mandibular osteotomy was denied in 
an unappealed RO rating decision of June 1971 on the basis 
that this surgery was ameliorative in nature, performed to 
correct a dental condition which preexisted military service, 
and that no disability attributable to this procedure was 
demonstrable beyond residuals which were necessary, proper or 
foreseeable for ameliorative surgery.

3.  The evidence received subsequent to the June 1971 RO 
decision includes a statement from the veteran's private 
physician, which includes an opinion that the veteran is now 
unable to wear or use any form of dentures as a result of the 
bilateral mandibular osteotomy performed during service, and 
this evidence is new in that it was not previously of record, 
and is material to the veteran's claim that he has residuals 
of this surgery which go beyond those which were reasonable, 
necessary or foreseeable for amelioration of his preexisting 
dental condition, and this evidence must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1971 RO rating decision denying service 
connection for residuals of a bilateral mandibular osteotomy 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence has been submitted, since the 
final June 1971 RO rating decision, to reopen a claim for 
service connection for residuals of a bilateral mandibular 
osteotomy.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claims.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

Considering that the Board now finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
service connection claim for residuals of a bilateral 
mandibular osteotomy during service, and that this action 
grants the veteran's appeal to this extent, and that the 
Board will also undertake additional evidentiary development 
consistent with the VCAA, the Board will not at this time 
inquire into previous development conducted by the RO and 
evaluate whether it was sufficient to satisfy the duties to 
assist and notify accorded the veteran by the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The veteran's initial claim for service connection for 
residuals of a bilateral mandibular osteotomy was denied by 
the RO in a rating decision issued in June 1971.  The veteran 
was notified of that decision and of his appellate rights but 
he did not file an appeal and that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.  It is 
further provided, however, that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

In this case, as there is a prior final RO rating decision, 
this claim may not be reopened and allowed unless new and 
material evidence is presented or secured.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening the claim for service connection for 
the residuals of a bilateral mandibular osteotomy is that 
evidence added to the record since the June 1971 rating 
decision.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion, or (2) inherently incredible.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  Elkins v. 
West, 12 Vet. App. 209 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir 1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in conjunction with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all of the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203, 206 (1999), overruled on 
other grounds.  The second step becomes applicable only when 
the preceding step is satisfied.  Vargas-Gonzalez v. West, 12 
Vet. App. 231 (1999).  For the evidence to be sufficient to 
reopen a previously disallowed claim, it must both be new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312-314 (1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Analysis:  The veteran's initial service connection claim for 
the residuals of a bilateral mandibular osteotomy was denied 
by the RO in June 1971.  The evidence on file at the time of 
that decision included the service medical records and a VA 
examination.  At the time, the RO concluded that the 
residuals of the veteran's bilateral mandibular osteotomy 
during service included the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts in accordance with 38 C.F.R. § 3.306(b)(1), 
and concluded that there was no aggravation of the veteran's 
preexisting condition.  The evidence on file at the time did 
not indicate any permanent increase in severity 
(aggravation), beyond the ordinary or reasonable, necessary 
and foreseeable postoperative residuals included in the 
veteran's bilateral mandibular osteotomy.

The evidence submitted and received since the time of the 
last final denial in June 1971 includes a statement submitted 
by a private dentist in January 2000 which states that the 
veteran is unable to wear dentures "due to the surgery he 
has had."  This physician also reported that the veteran had 
problems wearing dentures "since having sliding osteotomy 
surgery on his jaw."  This evidence is new in that it was 
not previously of record, and material in that it constitutes 
a competent clinical opinion supporting the veteran's claim 
that he does have residuals from surgery during service that 
caused disability beyond that which might reasonably be 
considered as ameliorative in nature.  

Thus, the Board finds that the claim of service connection 
for residuals of bilateral mandibular osteotomy is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of 
bilateral mandibular osteotomy is reopened and, to this 
extent only, the appeal of this issue is granted.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

